Title: From Thomas Jefferson to George Washington, 15 September 1793
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Schuylkill Sep. 15. 1793.

I have duly received your two favors from Chester and Elkton, and have now the honor to inclose you an address from the town and vicinity of Petersburg, which in a letter from Mr. Peachey I was desired to deliver you.
 
I also inclose you a letter from Mr. Genet on the subject of Galbaud, and his conspiracies, with my answer sent to him. My hurry of business has prevented my translating the former, but if it cannot be done in your family, I shall be in time to do it myself.
I inclose also Mr. Hammond’s reply to my letter of the 9th. Mr. Pinckney’s letter of July 5. Mr. Hammond’s letter of Sep. 12. communicating the English instructions for the seizure of corn, and the answer I propose to send to him if approved by you. I expect also to recieve from the office the blank commission for the collector of Annapolis in time to inclose it herein.
Having found on my going to town, the day you left it, that I had but one clerk left, and that business could not be carried on, I determined to set out for Virginia as soon as I could clear my own letter files. I have now got through it so as to leave not a single letter unanswered, or thing undone, which is in a state to be done, and expect to set out tomorrow or next day. I shall hope to be at Mount Vernon on the 5th. day to take your orders. The fever here, is still diffusing itself. It is not quite as fatal. Colo. Hamilton and Mrs. Hamilton are recovered. The Consul Dupont is dead of it. So is Wright.The Consul Hauterive has sent me an answer to my circular letter, as proud as could have been expected, and not very like a desisting from the acts forbidden. As I shall probably be with you as soon as this letter, I shall add nothing further than assurances of the high respect & esteem with which I have the honor to be sincerely Dear Sir Your most obedt & most humble servt

Th: Jefferson


P.S. Sep. 16. I find I shall not be able to get away to-day. Since writing the above I have more certain accounts from the city. The deaths are probably about 30. a day, and it continues to spread. Saturday was a very mortal day. Dr. Rush is taken with the fever last night.

